DETAILED ACTION
Response to Amendment
This is in response to Applicants Preliminary Amendment filed 12/15/2020 which has been entered. No Claims have been amended. Claim 1 has been cancelled. Claims 2-21 have been added. Claims 2-21 are still pending in this application, with Claims 1, 9 and 17 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,862,446; hereinafter referred to as Patent (‘446). Although the claims at issue are not identical, they are not patentably distinct from each other because when the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Claim 13 of Patent (‘446) recites: An audio signal processing system of a playback device, the system comprising: 
a gain stage configured to receive an incoming audio signal and modulate the gain based at least in part on a feedback signal;
limiter downstream of the gain stage configured to apply gain reduction to signals above a predetermined threshold; 
a dynamic bass filter disposed between the gain stage and the limiter, the dynamic bass filter configured to attenuate a low frequency portion of the gain-modulated signal output by the gain stage; 
a feedback controller configured to receive a gain reduction value from the limiter and, based at least in part on the gain reduction value, provide the feedback signal to the gain stage to adjust the gain modulation applied to incoming audio signals by the gain stage, wherein the feedback controller is further configured to bias the gain reduction value received from the limiter by a predetermined bias amount; and
a speaker configured to receive an output from the limiter.

Claim 2 of the instant application recites: An audio signal processing system for a playback device, the system comprising: 
a first component configured to receive an incoming audio signal and adjust gain based at 
least in part on a control signal; 
a second component downstream of the first component and configured to reduce gain 
for signals above a threshold; 
a third component configured to receive a gain reduction value from the second 
component and, based at least in part on the gain reduction value, provide the 
control signal to the first component to adjust the gain of incoming audio signals 
via the first component; and 
a fourth component configured to receive an output from the second component and 
cause audio to be played back based on the output.

Claims 3 and 10 of the instant application identifes what the first, second, third and fourth components are and each of these are recited in Claim 1 of Patent (‘446).
fifth component disposed between the first component and the second component, the fifth component configured to attenuate a portion of the gain-adjusted signal output by the first component.

Claim 13 of Patent (‘446) recites: a dynamic bass filter disposed between the gain stage and the limiter, the dynamic bass filter configured to attenuate a low frequency portion of the gain-modulated signal output by the gain stage.

Claim 5 of the instant application specifies that the fifth component is the dynamic bass filter recited in Claim 1 of Patent (‘446).

Claims 6 and 19 of the instant application recite: …wherein the third component is configured to apply an algorithm to the gain reduction value and output the control signal to the first component.

Claim 16 of Patent (‘446) recites: …wherein the feedback controller is configured to apply an algorithm to the biased gain reduction value and output the feedback signal to the gain stage.

Claim 7 and 20 of the instant application recites: …wherein applying the algorithm comprises applying a plurality of time constant (TC) filters to the gain reduction value and combining TC filter output signals.
Claim 17 of Patent (‘446) recites: …wherein applying the algorithm comprises applying a plurality of time constant (TC) filters to the biased gain reduction value and combining TC filter output signals.

wherein each of the TC filters comprises different time constants and wherein applying the plurality of TC filters comprises applying the plurality of TC filters in parallel and combining respective TC filter output signals.

Claim 3 of Patent (‘446) recites: …wherein determining the feedback signal further comprises applying the filters to the gain reduction value from the limiter in parallel and combining TC filter output signals.

Claim 17 of Patent (‘446) recites: …wherein each of the TC filters comprises different time constants.

Claim 9 of the instant application recites: A method, comprising: 
receiving a first audio signal at a first component upstream from a second 
component; 
adjusting a gain of the first audio signal via the first component to provide a 
second audio signal; 
receiving the second audio signal at the second component; reducing a gain of the 
second audio signal via the second component to produce a first output 
signal; 
providing a gain reduction value from the second component to a third 
component; 
determining, via the third component, a control signal based at least in part on the 
gain reduction value from the second component; 
playing back audio based on the first output signal; 
receiving a third audio signal at the first component; 
receiving the control signal, from the third component, at the first component; 

gain of the third audio signal via the first component to provide a fourth 
audio signal; 
receiving the fourth audio signal at the second component; 
reducing a gain of the fourth audio signal via the second component to produce a 
second output signal; and 
playing back audio based on the second output signal.

Claim 1 of Patent (‘446) recites: A method, comprising: 
receiving a first audio signal at a gain stage upstream from a limiter; 
modulating a gain of the first audio signal via the gain stage to provide a second 
audio signal; 
receiving the second audio signal at the limiter downstream of the gain stage; 
limiting the second audio signal via the limiter to produce a first output signal; 
providing a gain reduction value from the limiter to a controller; based on the gain 
reduction value from the limiter, determining a feedback signal via the 
controller; 
playing back audio based on the first output signal; 
receiving a third audio signal at the gain stage; 
receiving the feedback signal, from the controller, at the gain stage; 
based at least in part on the feedback signal from the controller, modulating a gain 
of the third audio signal via the gain stage to provide a fourth audio signal; 
receiving the fourth audio signal at the limiter; 
limiting the fourth audio signal via the limiter to produce a second output signal; 
and 


Claims 11 and 18 of the instant application recites: …wherein a fourth component is disposed between the first component and the second component, the method further comprising: 
receiving the second audio signal from the first component at the third component; 
dynamically filtering the second audio signal via the third component; and 
outputting the filtered second audio signal to the second component. 

Claim 21 of Patent (‘446) recites: …wherein a dynamic bass filter is disposed between the gain stage and the limiter, the method further comprising: receiving the second audio signal from the gain stage at the dynamic bass filter; modulating the second audio signal via the dynamic bass filter; and outputting the modulated second audio signal to the limiter.

Claim 12 of the instant application specifies that the fourth component is the dynamic bass filter recited in Claim 21 of Patent (‘446).

Claim 13 of the instant application recites: …wherein determining the control signal comprises applying an algorithm to the gain reduction value and outputting the control signal to the first component.

Claim 15 of Patent (‘446) recites: …wherein the feedback controller is configured to apply an algorithm to the biased gain reduction value and output the feedback signal to the gain stage.



Claim 16 of Patent (‘446) recites: …wherein applying the algorithm comprises applying a plurality of time constant (TC) filters to the biased gain reduction value and combining TC filter output signals.

Claim 16 of the instant application recites: …wherein the first audio signal comprises a first portion of media content received at the first component at a first time, and wherein the third audio signal comprises a second portion of the media content received at the first component at a second time subsequent to the first time.

Claim 23 of Patent (‘446) recites: …wherein the first audio signal comprises a first portion of media content received at the gain stage at a first time, and wherein the third audio signal comprises a second portion of the media content received at the gain stage at a second time subsequent to the first time.

Claim 17 of the instant application is a non-transitory computer readable medium housing instruction for executing the method recited in Claim 9 of the instant application. This is taught in Claim 9 of Patent (‘446).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a first component configured to receive an incoming audio signal and adjust gain based at least in part on a control signal in Claim 1.
a second component downstream of the first component and configured to reduce gain for signals above a threshold in Claim 1.
a third component configured to receive a gain reduction value from the second component and, based at least in part on the gain reduction value, provide the control signal to the first component to adjust the gain of incoming audio signals via the first component in Claim 1.
a fourth component configured to receive an output from the second component and cause audio to be played back based on the output in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spielbauer (2009/0009251 A1), Cheng et al (2015/0010168 A1), Fosgate (5,172,415), Okumura et al (2006/0008076 A1), Martin et al (2005/0058303 A1), Su et al (2014/0254805 A1), Pfaffinger et al (2012/0154037 A1), Skoglund et al (8,428,277 B1) and Mitchell (2009/0212855 A1). Each of these describes system and methods for processing and enhancing audio in a communication system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652